Citation Nr: 1016717	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-25 872	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to additional benefits for T.R. as a dependent 
spouse.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to 
January 1989 and from February 1991 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO in Lincoln, 
Nebraska.  During the pendency of the appeal, the case was 
transferred to the jurisdiction of the RO in St. Paul, 
Minnesota.

This case was previously before the Board in June 2007, when 
it was remanded for additional development.  The case was 
returned to the Board in December 2008.  In September 2009, 
the Board granted the Veteran's request for an extension of 
time to submit additional evidence.

In March 2010, the Board granted the Veteran's attorney's 
request to withdraw from representation.  38 C.F.R. 
§ 20.608(b) (2009).  The Veteran was thereafter advised that 
he could authorize another organization or person to 
represent him.  By reply received in April 2010, he indicated 
that he wished to represent himself.  


FINDINGS OF FACT

1.  A certified marriage certificate shows that the Veteran 
was married to P.K.B. in December 1991.

2.  A marriage certificate shows that the Veteran was married 
to T.R. in Colorado in October 2003.  

3.  Evidence of dissolution of the Veteran's marriage to 
P.K.B. has not been received.




CONCLUSION OF LAW

The criteria for entitlement to additional benefits for T.R. 
as a dependent spouse have not been met.  38 U.S.C.A. §§ 
103(c), 5103, 5103A, 5124 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(j), 3.159, 3.204, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish entitlement to additional 
benefits for T.R. as a dependent spouse.  He says that he was 
never married in December 1991.  He says that he does not 
know, and never knew, the woman to which he was then 
purportedly married, and maintains that certain documents in 
his VA claims file, including a marriage certificate 
ostensibly issued by Peirce County in Washington state, have 
been forged and contain a multitude of inaccuracies.  He 
contends that his one and only marriage was to T.R. in 2003.

I.  Preliminary Matters

A.  Additional Evidence

The RO last furnished the Veteran a supplemental statement of 
the case (SSOC) relative to the issue here on appeal in 
November 2008.  Thereafter, the Veteran submitted additional 
evidence.  The Board has reviewed that evidence and finds 
that it is duplicative and/or does not contain any meaningful 
information that bears on the outcome of the present appeal.  
The non-duplicative evidence does not show that the 1991 
marriage certificate is invalid, for example, or that the 
1991 marriage has been dissolved.  Accordingly, there is no 
need to return the case to the agency of original 
jurisdiction (AOJ) for preparation of another SSOC.  See 
38 C.F.R. § 19.31 (2009).



B.  The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), have been fulfilled.  In 
this case, the Veteran filed a VA Form 21-686c, Declaration 
of Status of Dependents, listing T.R. as his spouse, in 
October 2003.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
September 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and an SSOC was issued in 
November 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Relevant service treatment records, service personnel 
records, and VA and private treatment records have all been 
obtained and associated with his claims file.  

In June 2007, the Board remanded the Veteran's case, in part, 
to obtain his VA vocational rehabilitation and educational 
benefits folders, or copies thereof, and associate them with 
the claims file.  That has not been accomplished.  
Nevertheless, other evidence has since been received to 
demonstrate the occurrence of the disputed marriage in 
December 1991.  See discussion, Part II, infra.  Under the 
circumstances, the Board is satisfied that the evidence of 
record is adequate for purposes of final adjudication.  The 
lack of additional evidence from the vocational 
rehabilitation and educational benefits folders appears to 
pose no risk of prejudice to the Veteran, and no further 
development action is required.  See also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that the law requires 
only substantial, and not strict, compliance with the terms 
of the Board's remand directives).

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  He has 
been notified of the evidence and information necessary to 
substantiate his claim for additional VA compensation for 
T.R. as a dependent spouse, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In light of the extensive development that 
has already been undertaken, the Board finds no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

II.  The Merits of the Veteran's Appeal

A.  The Applicable Law

An additional amount of compensation may be payable for a 
spouse and child where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

A spouse of a veteran is a person whose marriage to the 
Veteran is valid according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 U.S.C.A. § 5124; 38 
C.F.R. § 3.204(a)(1).  Other evidence is required under 
certain circumstances, such as where the claimant's statement 
on its face raises a question of its validity or the 
claimant's statement conflicts with other evidence of record.  
See 38 C.F.R. § 3.204(a)(2).

Marriage is established by one of the following types of 
evidence:  1) Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record; 2) Official report from service 
department as to marriage which occurred while the Veteran 
was in service; 3) The affidavit of the clergyman or 
magistrate who officiated; 4) The original certificate of 
marriage, if VA is satisfied that it is genuine and free from 
alteration; 5) The affidavits or certified statements of two 
or more eyewitnesses to the ceremony; 6) In jurisdictions 
where marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship. This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).

Colorado law provides that a marriage is prohibited when such 
marriage is entered into prior to the dissolution of an 
earlier marriage of one of the parties, except a currently 
valid marriage between the parties.  COLO. REV. STAT. § 14-2-
110 (West 2005).  

B.  Factual Background and Analysis

The Veteran is seeking additional benefits for T.R. as his 
dependent spouse.  The record includes a marriage certificate 
from the State of Washington which reflects that the Veteran 
was married to P.K.B. in December 1991.  The Veteran argues 
that he was never married to P.K.B. and the only marriage he 
has ever entered into is his marriage to T.R.  

As a preliminary matter, the Board notes that the record 
reflects that P.K.B. has been identified by various names 
during the period from December 1991 to the present.  For 
ease of reference, the Board will, however, refer to this 
individual as P.K.B.  

In January 1992, the Veteran filed a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation, 
in which he indicated that his dependents included a spouse 
and children.  In the box asking the Veteran to specify the 
number, the Veteran wrote 4.  In March 1992, the Veteran 
filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, claiming service connection for 
diabetes, which also affected his eyes; a fractured pelvis 
with radiculopathy in the arms and legs; abdominal surgery; 
and chronic headaches.  In this form, he listed P.K.B. as his 
spouse, indicating that they were married on December [redacted], 
1991, and also listed three stepchildren.  He listed Dr. 
R.M., whom he identified as his father-in-law, as his nearest 
relative.  

In October 2003, the Veteran filed a VA Form 686c, 
Declaration of Status of Dependents, in which he indicated 
that he married T.R. in October 2003.  He submitted an 
October 2003 marriage license and an October 2003 marriage 
certificate, reflecting that he and T.R. were married on 
October 17, 2003 in Colorado Springs, Colorado.  The same 
month, the RO in Lincoln, Nebraska informed the Veteran that 
the VA Form 686c was incomplete, as it did not provide the 
complete marital history for himself and T.R.  In December 
2003, the Veteran submitted a revised VA Form 686c, which 
indicated that the Veteran had never been married prior to 
his marriage to T.R.  In correspondence dated in December 
2003, the RO advised the Veteran that the statement that his 
marriage to T.R. was his first marriage was inconsistent with 
the evidence of record, noting that, in his original, March 
1992, claim for service connection, he indicated that he was 
married to P.K.B.  He was advised to submit a copy of the 
public record ending his previous marriage.  

In correspondence dated in July 2004, the Veteran argued that 
the signature on the marriage certificate was not his, and 
that the bottom left hand corner of the marriage certificate 
had a certification from Disabled American Veterans (DAV) in 
Boise, Idaho, although he had never lived in Boise, but, 
rather, at that time, was living in Colorado.  In regard to 
the VA Form 21-526, he argued that the form did not include 
his handwriting, that he never lived in an apartment until 
moving to Colorado Springs in October 2003, that the amount 
of his severance pay was incorrect, and that the dates of his 
hospitalization were incorrect.  He indicated that he had 
also listed hospitals in Germany and Carson which are not 
reflected in that form; that he was in the Army until 
February 28, 1992; and that the signature on the form was not 
his.  In support of his assertion that he was never married 
to P.K.B., he submitted earnings and leave statements from 
April 1991 to February 1992, reflecting his marital status as 
single, with one tax exemption.  He also submitted a copy of 
T.R.'s United States Uniformed Services Identification and 
Privilege card and ChampVA authorization card.  

In October 2005, the Lincoln RO contacted the Boise, Idaho RO 
to inquire regarding the dependency status of P.K.B. (also a 
veteran), as her claims file was in their possession.  The 
Lincoln RO requested any divorce decree for the marriage 
between the Veteran and P.K.B., as well as any information as 
to whether or not the marriage was dissolved by court action, 
if they separated without divorce, or if they were still 
legally married.  In response, the Boise RO submitted several 
documents, including a marriage certificate, reflecting that 
the Veteran and P.K.B. were married on December [redacted], 1991 in 
Pierce County, Washington.  The congressional liaison at the 
Boise RO reported that all of P.K.B.'s VA Forms 21-526 
revealed a marriage to the Veteran.  

Also in October 2005, the RO requested information regarding 
P.K.B. from the Social Security Administration (SSA), 
specifically, whether their records revealed that she was 
married to the Veteran on December [redacted], 1991, that she 
previously resided with the Veteran as husband and wife in 
Tacoma, Washington, that she had three children, that her 
father was Dr. R.C.M., that she was divorced from the Veteran 
and, if so, on what date, and that she was married to the 
Veteran, but not legally divorced from him.  In its November 
2005 response, SSA indicated that there was no mention of the 
Veteran when P.K.B. filed her claim in January 1993, that 
there was no record of her residing with the Veteran as 
husband and wife in Tacoma, Washington, that the data 
regarding her three children matched the SSA records, and 
that R.M. was shown as her father.  

An October 2005 report of contact reflects that the Veteran 
asserted that he never lived in Washington, where he 
supposedly filed his claim for service connection.  

During the November 2005 RO hearing, the Veteran testified 
that he remembered filling out an original claim for VA 
benefits, but he did not fill out a four-page form. His 
representative alleged that the handwriting regarding the 
dependency issues was different.  The Veteran stated that the 
first time he had seen the four-page claim was in the summer 
of 2004, when it was sent to him from the Office of the 
Inspector General (OIG).  He presented numerous pieces of 
evidence regarding charges brought against P.K.B. in Idaho, 
including theft by deception and issuing checks with 
insufficient funds, as well as evidence regarding probation 
violations.  He indicated that he was trying to establish a 
pattern in regard to P.K.B.'s behavior and his representative 
asserted that she did not have a good track record when it 
came to being honest and forthright.  He added that he never 
lived in Idaho, despite the VA Form 21-526 being stamped in 
Idaho.  He also stated that, after separation from service, 
he was not in Washington, but had a job which sent him to 
Pueblo, Colorado.  He testified that he was in Pueblo, 
Colorado from 1992 to 1999 when he was laid off, at which 
point he took a job "up here" (presumably referring to 
Lincoln, Nebraska, where the RO hearing was held).

The hearing officer asked the Veteran whether he had ever 
taken any steps to have the marriage certificate from the 
state of Washington voided; however, the Veteran responded 
only that he did not know it existed until the summer of 
2004.  The hearing officer recommended that the Veteran take 
some action in state of Washington to have the marriage 
certificate nullified and voided.  

During an October 2006 Board hearing, the Veteran's attorney 
argued that the Veteran was the victim of identity fraud, 
noting that P.K.B. had a history of fraudulent activities.  
The attorney further reported that the Veteran had never been 
to the Amarillo VAMC.  The Veteran testified that he filled 
out a VA Form 21-526 in November 1991, and that he did not 
fill out the claim filed in March 1992, which, he added, had 
a date stamp showing it was turned in at Boise, Idaho, where 
he never lived.  He noted that the VA Form 21-526 showed that 
he lived in an apartment in Tacoma, Washington, but, the 
whole time he was in Fort Lewis he lived in the barracks.  He 
added that he never entered service in Oakland in 1985, as 
indicated on the form, but entered in Sacramento.  He added 
that the amount of disability severance pay listed on the VA 
Form 21-526 was incorrect.  He stated that he had never heard 
of a Dr. R.C.M.  He added that the only disabilities he 
claimed in the form he filled out in November 1991 were 
diabetes and abdominal surgery.  He stated that he also did 
not get out of service on February 26, but, rather, February 
28.  He reiterated that he worked in Pueblo, Colorado from 
1992 to 1999 and that the signature on the form was not his.  

In regard to the marriage certificate from Washington, he 
testified that the signature was not his.  He stated that, on 
December [redacted], 1991, he was in Yakima, Washington.  The Veteran 
again discussed various charges brought against P.K.B.  He 
went on to state that he never filled out an application for 
vocational rehabilitation in January 1992, but, rather, did 
not fill out such an application until August 2000.  He also 
testified that he had never been to the Pavilion Northwest 
Texas Hospital and that the last time he lived in California 
was when he joined the military.  He stated that he left 
California in October 1985 and had not been back since.  He 
added that he had never been to Amarillo, Texas for 
treatment, and did not have a girlfriend in Texas in 1995; 
rather, his girlfriend was in Colorado.  The Veteran's 
attorney argued that the evidence presented regarding P.K.B. 
indicated that she was not credible.  

In September 2007, the RO requested information from the 
Idaho Bureau of Vital Records regarding any divorce between 
the Veteran and P.K.B.  In a September 2007 response, the 
Idaho Department of Health and Welfare indicated that a 
search of the statewide index revealed no record of a divorce 
between the Veteran and P.K.B.

In March 2008, the RO requested a copy of the public record 
regarding the marriage between the Veteran and P.K.B. or any 
other person in 1991 or 1992 from the Washington Center for 
Health Statistics.  In April 2008, the RO received a 
certified copy of the December 1991 marriage certificate 
reflecting that the Veteran and P.K.B. were married in Pierce 
County, Washington, on December [redacted], 1991.  This marriage 
certificate was furnished by the state of Washington.

An April 2008 Report of Contact between the RO and the 
Internal Revenue Service (IRS) reflects that the IRS informed 
the RO that, in 1991, the Veteran filed a tax return as head 
of household and, in 1992, he filed a joint return, meaning 
that he had a spouse.  The individual from the IRS added 
that, in 1996, 1999, and 2000, the Veteran was shown to have 
a spouse, but there was no return, and the issue of taxes was 
not pursued because no liability was shown.  She reported 
that no return was filed for 2001 through 2003, and that, in 
2004, the Veteran filed a joint return.  The RO informed the 
individual from the IRS that there was information indicating 
that the Veteran was previously married, and that the first 
name of his wife was P.  The individual from the IRS advised 
the RO that the transcripts of tax records should be 
requested because they would be helpful to the determination 
of the case; however, she added that these records could not 
be released without an IRS Form 4605T.  The RO requested this 
form from the Veteran in April 2008; however, he did not 
return it.  

In May 2008, the RO requested a handwriting analysis from the 
VA OIG.  In an October 2008 report, the OIG indicated that 
the Veteran had signed both the VA Form 21-526 and the 
January 1992 claim for vocational rehabilitation.  The 
analysis included review of these documents as well as 85 
known documents bearing the Veteran's writing.  

In December 2008, the Veteran indicated that he did not file 
taxes in 1991 and 1992.  In May 2009, he reiterated that he 
had never been married to P.K.B.  He stated that he lived in 
Pueblo, Colorado from 1992 to 1999, in Nebraska from the 
summer of 1999 to the summer of 2000, and in LaJunta, 
Colorado from 2000 to March 2003.  He reiterated that P.K.B. 
had a criminal record with a history of fraud.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to additional benefits for T.R. as a dependent spouse.  
Despite his numerous allegations that he was never married to 
P.K.B., and his assertions that the marriage certificate 
regarding the December 1991 marriage is a forgery, the fact 
remains that a certified copy of the marriage certificate was 
obtained in April 2008, reflecting that the Veteran was, in 
fact, married to P.K.B. on December [redacted], 1991.  There is 
simply no evidence that this marriage certificate is invalid, 
or that the Veteran's marriage to P.K.B. has been dissolved.  
As such, pursuant to Colorado law, the Veteran's October 2003 
marriage to T.R. was prohibited and, therefore, she cannot be 
recognized as his spouse for the purpose of additional VA 
benefits.  COLO. REV. STAT. § 14-2-110; 38 C.F.R. § 3.205(b).  

The conclusion that the Veteran and P.K.B. were married in 
December 1991, as reflected in the marriage certificate 
furnished by the State of Washington, is corroborated by 
contemporaneous evidence in the claims file.  In this regard, 
the Veteran's service personnel records include a February 
1992 DD Form 93, Record of Emergency Data, in which the 
Veteran listed P.K.B. (identified as P.K.R.) as his spouse 
and his beneficiary for unpaid pay and allowances.  R.M., 
listed as the Veteran's father-in-law, was named as 
beneficiary if there was no surviving spouse or child.  In a 
February 1992 VA Form 29-8286, Servicemen's Group Life 
Insurance Election, the Veteran listed P.K.B. (again 
identified as P.K.R.) as his spouse and principal 
beneficiary, with M.M., identified as his grandmother-in-law, 
as his contingent beneficiary.  Both of these forms were 
signed by the Veteran and a witness.  Significantly, M.M. was 
also listed as the Veteran's nearest relative on his DD 214 
for the period of active duty from February 1991 to February 
1992.  During VA treatment at the Amarillo VAMC in July and 
October 1993, the Veteran described himself as divorced.  A 
VA Veterans Assistance Unit Record printed in August 1993 and 
a VA primary care summary printed in November 1993 listed the 
Veteran's marital status as separated.  

In addition, during private treatment in June 1993, the 
Veteran reported that he went to check himself in at the VA 
hospital because he wanted to kill his ex-wife and himself.  
He indicated that he was in Saudi Arabia eight months 
earlier, and returned from his service to California, where 
he learned that his ex-wife had put him in debt of $50,000.  
He added that he had been divorced for about one year, and 
never got remarried.  A consultation report completed by the 
attending physician a few days later indicates that the 
Veteran had been married for two years, adding that his wife 
was considerably older, and had been married five times 
previously and had three children.  

Notably, the Veteran was also listed as a dependent for 
purposes of P.K.B.'s veteran's benefits.  In this regard, an 
August 2001 letter from the RO in Boise, Idaho to the VA OIG 
Hotline, reflects that the RO received an anonymous complaint 
alleging that P.K.B. was not married and was improperly 
receiving benefits as a married veteran.  The RO advised the 
OIG that a Status of Dependents Questionnaire, dated in April 
2001 and signed by P.K.B. indicated that she and the Veteran 
were married, but did not live together, and planned to file 
for divorce that summer.  The RO added that P.K.B. later 
clarified that they had not been together since approximately 
January 2000.  In correspondence dated in October 2004, 
P.K.B. indicated that she was contacted by the VA OIG and was 
informed that the Veteran was married to someone else.  She 
stated that she was never given any paperwork nor had any 
knowledge of any annulment or divorce from the Veteran, 
adding that, as far as she knew, she was still married to the 
Veteran, although she was contacting a lawyer to file 
paperwork for a divorce.  She requested that the Veteran be 
removed from her award.  A November 2004 letter from the RO 
to P.K.B. advised her that the Veteran was being removed from 
her service-connected compensation benefits.  

While the Veteran has presented numerous arguments and 
documents regarding the credibility of P.K.B., such evidence 
has no bearing on the fact that there is a certified marriage 
certificate from the State of Washington reflecting that he 
and P.K.B. were married on December [redacted], 1991, and there is no 
evidence that the marriage between the Veteran and P.K.B. has 
been dissolved.  

Moreover, the Board notes that, despite his assertions that 
he was never married to P.K.B., the record contains numerous 
statements from the Veteran which are contradicted by the 
evidence of record.  For example, the Veteran claims that he 
has never been to Amarillo, Texas for treatment; however, the 
record reflects treatment at the Amarillo VAMC from July 1993 
to March 1996 and at a private hospital in Amarillo from June 
1993 to June 1996.  

In July 2004, the Veteran stated that he never lived in an 
apartment until moving to Colorado Springs in October 2003; 
however, in an October 1993 claim for service connection for 
PTSD, the Veteran listed his address as an apartment in 
Amarillo, Texas and, in correspondence received in October 
1994, the Veteran listed his address as a different apartment 
in Amarillo, Texas.  In a September 1992 claim for service 
connection for an eye condition, the Veteran indicated that 
he had a new address, specifically, an apartment in Tracy, 
California.  Also in July 2004, the Veteran argued that the 
amount of severance pay listed on the VA Form 21-526 filed in 
March 1992 was incorrect and he was in the Army until 
February 28, 1992.  Nevertheless, the VA Form 21-526 received 
in March 1992 indicates that the amount of severance pay was 
$9,729.60, and that the Veteran separated from service on 
February 26, 1992.  His Form DD 214 for the second period of 
service confirms that he was paid $9,729.60 in disability 
severance, and that he separated from active duty on February 
26, 1992.  

In regard to the Veteran's October 2005 assertion that he 
never lived in Washington, where he supposedly filed his 
claim for service connection, the Veteran's Form DD 214, 
regarding his second period of active duty, indicates that 
his mailing address after separation was the same as that 
provided in the March 1992 VA Form 21-526; an apartment in 
Tacoma, Washington.  While, during the November 2005 hearing, 
he reported that he was not in Washington after separation 
from service, but was in Pueblo, Colorado from 1992 to 1999, 
as noted above, the Veteran himself reported an address in 
California in 1992.  In a July 1993 claim for vocational 
rehabilitation, an October 1993 claim for service connection 
for PTSD, a June 1994 claim for vocational rehabilitation, 
and correspondence received in October 1994 and September 
1995, the Veteran provided addresses in Amarillo, Texas.  In 
an October 1996 claim for an increased rating for diabetes, 
the Veteran reported that he was living in Murfreesboro, 
Tennessee.  

In regard to his October 2006 assertion that he never entered 
service in Oakland in 1985, as indicated in the VA Form 21-
526, his service treatment records reflect that the Veteran 
underwent enlistment examination at the Military Entrance 
Processing Station in Oakland, California in September 1985.  
While he testified in October 2006 that he had never been to 
the Pavilion Northwest Texas Hospital, he filled out a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), in 
regard to this facility in February 2002, and records of 
treatment from this hospital, dated from June 1993 to June 
1996, reflect that the Veteran received treatment at that 
facility.  Also during the October 2006 hearing, the Veteran 
reported that the last time he was in California was when he 
joined the military; however, as noted above, he himself gave 
an address in California in 1992.  Notice of a December 1992 
rating decision was mailed to the Veteran in California, and 
he filed a notice of disagreement in January 1993, in which 
he reported that he was currently being treated at the VA in 
Livermore, California, and he, again, listed an address in 
California.  A claim for vocational rehabilitation, received 
in February 1993, also reflects an address in California.  

While he also stated that he did not have a girlfriend in 
Texas in 1995, records of VA treatment at the Amarillo VAMC, 
dated from August 1995 to March 1996 reflect that the Veteran 
was brought to the Amarillo VAMC by his girlfriend in 
December 1995.  During treatment on that date, he reported 
that he lived with his girlfriend.  On that date, he also 
identified his girlfriend, C.H., as his emergency contact.  
Further, while the Veteran stated in May 2009 that he never 
lived in Tennessee, he himself reported that he was living in 
Tennessee in October 1996.  

In regard to his claim that he had never heard of a Dr. 
R.C.M., the Veteran listed R.M., identified as his father-in-
law, as his beneficiary if there was no surviving spouse or 
child, in his February 1992 DD Form 93.  In its November 2005 
response to the RO, SSA confirmed that R.M. was shown as 
P.K.B.'s father.  Significantly, Dr. R.C.M. has the same last 
name as M.M., listed on the DD 214 from the Veteran's second 
period of service as his nearest relative and listed on his 
February 1992 VA Form 29-8286 as his grandmother-in-law and 
contingent beneficiary.  Notably, while, in December 2008, 
the Veteran indicated that the beneficiary on his Record of 
Emergency Data and Serviceman's Group Life Insurance was his 
grandfather, review of these documents does not reflect that 
the Veteran named his grandfather as his beneficiary in 
either document.  

In regard to his claim that he did not file the January 1992 
claim for vocational rehabilitation, and did not file a claim 
for vocational rehabilitation until August 2000, the Board 
notes that, in addition to the January 1992 claim for 
vocational rehabilitation, in which the Veteran reported that 
he had a spouse and children, he also filed a claim for 
vocational rehabilitation in February 1993, in which he 
indicated that he had a spouse and three children.  He again 
filed a claim for vocational rehabilitation in July 1993, in 
which he did not indicate whether he had any dependents, and 
filed a claim for vocational rehabilitation in June 1994, in 
which he indicated that he had no dependents.  While, it is 
unclear from the January 1992 claim whether the Veteran was 
reporting that he had four children or four dependents in 
total, the Board finds that the number four could reasonably 
be read to refer to the total number of dependents.  This 
conclusion is bolstered by the claim for vocational 
rehabilitation received in February 1993, which more clearly 
reflects that the number three relates only to the number of 
children, as opposed to the total number of dependents.  

In regard to his assertions that he never lived in Idaho, the 
Board notes that, while there is no evidence that the Veteran 
lived in Idaho, the VA Form 21-526 received in March 1992 was 
filed at the RO in Seattle, Washington.  While the marriage 
certificate reflecting the marriage of the Veteran to P.K.B. 
in December 1991 is certified by the DAV in Boise, Idaho, 
this makes sense, as this copy of the marriage certificate 
was furnished by the RO in Boise to the RO in Lincoln, in 
response to the Lincoln RO's inquiry.  Notably, the DD 214 
from the Veteran's second period of active duty lists his 
nearest relative as M.M., in Meridian, Idaho.  

Finally, in regard to his assertions that he did not complete 
either the January 1992 claim for vocational rehabilitation 
or the March 1992 VA Form 21-526, the Board notes that the VA 
OIG Forensic Laboratory determined that the Veteran signed 
these documents.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may 
not ignore a veteran's testimony simply because he or she is 
an interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the numerous statements from the Veteran which 
are contradicted by evidence of record, the Board finds that 
his assertion that he was never married to P.K.B. is not 
credible.  Significantly, the certified marriage certificate 
from the State of Washington, furnished in April 2008, 
confirms the December 1991 marriage between the Veteran and 
P.K.B.  The fact that the Veteran was married prior to 
October 2003 is corroborated by numerous pieces of evidence 
of record, as discussed above.  

There is simply no evidence of dissolution of the December 
1991 marriage of the Veteran and P.K.B.  Because the Veteran 
entered into his October 2003 marriage to T.R. prior to the 
dissolution of his marriage to P.K.B., his marriage to T.R. 
was prohibited under Colorado law.  COLO. REV. STAT. § 14-2-
110.  The Board has considered that Colorado law provides 
that any person who has cohabited with another to whom he is 
not legally married in the good faith belief that he was 
married to that person is a putative spouse until knowledge 
of the fact that he is not legally married terminates his 
status and prevents acquisition of further rights.  COLO. 
REV. STAT. § 14-2-111.  However, despite his consistent 
assertions that he was never married to P.K.B., in light of 
his numerous statements which are contradicted by the 
evidence of record, the Board cannot find that the Veteran 
cohabited with T.R. with a good faith belief that he was 
married to her, in light of the evidence of his prior 
marriage to P.K.B.    

Based on the foregoing, the Board finds that the Veteran and 
T.R. do not have a valid marriage for VA purposes.  Despite 
his consistent assertions that he was never married to 
P.K.B., the claims file includes a certified marriage 
certificate from the State of Washington indicating that the 
Veteran was married in December 1991.  In addition, the 
record includes contemporaneous statements in which the 
Veteran indicated that he was married to P.K.B., 
specifically, the February 1992 DD Form 23 and VA Form 29-
8286.  As indicated above, the Board finds the Veteran's 
assertions that he was never married to P.K.B. not credible.  
The record does not contain evidence documenting termination 
of the Veteran's marriage to P.K.B. prior to his marriage to 
T.R.  Because there is conflicting information of record, 
proof of termination of the Veteran's prior marriage is 
required in order for VA to recognize the marriage of the 
Veteran to T.R.  38 C.F.R. § 3.205(b).  Nevertheless, the 
Veteran has not provided proof of termination of his previous 
marriage, nor proof that the December 1991 marriage 
certificate is not valid.  

Accordingly, because there is no proof of termination of the 
marriage of the Veteran and P.K.B., there was a legal 
impediment to the marriage of the Veteran and T.R.  Where 
there is a legal impediment, a marriage may be deemed valid 
when the exceptions set forth in 38 C.F.R. § 3.52 are 
applicable; however, the provisions of 38 C.F.R. § 3.52 
pertaining to marriages deemed valid are applicable only in 
cases where an individual is attempting to demonstrate that 
they are the Veteran's surviving spouse, rather than his 
spouse, for VA benefit purposes.  See 38 C.F.R. § 3.50 (b) 
("Except as provided in §3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of §3.1(j) . . . .) 

In light of the foregoing, the Board concludes that the 
Veteran and T.R. do not have a valid marriage for VA 
purposes, and, therefore, the Veteran is not entitled to 
additional benefits for T.R. as a dependent spouse.


ORDER

Entitlement to additional benefits for T.R. as a dependent 
spouse is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


